UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52745 TECKMINE INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0534859 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17622 La Entrada Drive, Yorba Linda, CA92886 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949.280.5710 Securities registered under Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yeso No þ Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). (Not currently applicable to the Registrant) Yesþ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yesþ No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$39,012,608 based on a price of $2.00 per share.The common shares of the Issuer have traded at two occasions to date.As a result, aggregate market value may not be indicative of actual market value of our company. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo N/A þ APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 19,506,304 shares of common stock as of February 25, 2013. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, PartII, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g.,annual report to security holders for fiscal year ended December 24, 1980).Not Applicable EXPLANATORY NOTE: We are filing this annual report on Form 10-K/A to include the certifications that were inadvertently omitted from the previous filing. All information contained in the annual report on Form 10-K for the fiscal year ended December 31, 2012 remains the same. TABLE OF CONTENTS PART I Item 1. Business 1 Item 1A. Risk Factors 4 Item 2. Properties. 6 Item 3. Legal Proceedings. 6 Item 4. Mine and Safety Disclosures. 6 PART II Item 5. Market for registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 7 Item 6. Selected Financial Data. 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 8. Financial Statements and Supplementary Data. 12 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 13 Item 9A. Controls and Procedures. 13 Item 9B. Other Information. 14 PART III Item 10. Directors, Executive Officers and Corporate Governance 15 Item 11. Executive Compensation. 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 20 Item 13. Certain Relationships and Related Transactions, and Director Independence. 21 Item 14. Principal Accountant Fees and Services 22 PART IV Item 15. Exhibits, Financial Statement Schedules. 23 SIGNATURES 24 Table of Contents PART I Forward-Looking Statements. This report contains forward-looking statements. Forward-looking statements are projections in respect of future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “intends”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential”, or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in Item 1A “Risk Factors” commencing on page 4of this report, which may cause our or our industry’s actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. In this report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this report and unless otherwise indicated, the terms “we”, “us” and “our” refer to Teckmine Industries, Inc. ITEM 1.BUSINESS We were incorporated in the state of Nevada on May 19, 2004. Current Business On November 10, 2004, we entered into an option agreement with Goldbridge Resources Ltd., which granted us the right to acquire a 50% interest in the Pioneer Extension Property in consideration for $22,500. The $22,500 was paid to Goldbridge Resources Ltd. in two installments, consisting of a payment of $11,250 upon the execution of the option agreement and a payment of $11,250 on February 10, 2005. The term of the option agreement commenced on November 10, 2004, and extended for a period of 18 months until May 10, 2006. We extended the term of the option agreement by an additional twelve months until May 10, 2007 by paying Goldbridge Resources an additional $10,000 in September 2006. On May 9, 2007, we entered into a subsequent option agreement with Goldbridge Resources Ltd. which included similar terms to the option agreement dated November 10, 2004. The May 9, 2007 agreement granted us the right to acquire a 50% interest in the Pioneer Extension Property in consideration for $22,500. The first installment of $11,250 was paid to Goldbridge Resources Ltd. upon the execution of the agreement and the final payment of $11,250 was paid onNovember 13, 2007. To exercise the option and acquire the 50% interest in the property, we had to make a minimum of $250,000 of expenditures on the Pioneer Extension Property on or before November 9, 2008. We were unable to raise the financing necessary to carry out the recommended exploration program and results from other exploration programs on neighboring areas showed uneconomic mineralization. In addition, the 2008 financial crises and related liquidity problems made capital raising increasingly difficult for exploration stage mining companies to obtain the financing necessary to undertake exploration programs. As a result of these factors, our company decided to not renew the option agreement of the Pioneer Extension Property with Goldbridge Resources and the option on our sole property lapsed on November 10, 2008. As of the date hereof, we do not own any property interests. 1 Table of Contents To date, our company has not been as successful as hoped in implementing our business plan.We are currently seeking suitable opportunities with established business entities for the merger or other form of business combination with our company. Although our company was not successful in raising the funds to explore the Pioneer Extension Property, we may identify target companies which hold alternate mineral properties which are suitable for exploration and development. In certain instances, a target business may wish to become a subsidiary of us or may wish to contribute assets to us rather than merge. Although we are searching for such opportunities, we have not entered into any definitive agreements to date and there can be no assurance that we will be able to enter into any definitive agreements. We anticipate that any new acquisition or business opportunities by our company will require additional financing. There can be no assurance, however, that we will be able to acquire the financing necessary to enable us to pursue our plan of operation and enter into such an agreement. If our company requires additional financing and we are unable to acquire such funds, our business may fail. Even if we are able to enter into a business opportunity and obtain the necessary funding, there is no assurance that any revenues would be generated by us or that revenues generated would be sufficient to provide a return to investors. We may seek a business opportunity with entities who have recently commenced operations, or entities who wish to utilize the public marketplace in order to raise additional capital in order to expand business development activities, to develop a new product or service, or for other corporate purposes. We may acquire assets and establish wholly-owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. In implementing a structure for a particular business acquisition or opportunity, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity. We may also acquire stock or assets of an existing business. Upon the consummation of a transaction, it is likely that our present management will no longer be in control of our company. In addition, it is likely that our sole officer and director will, as part of the terms of the acquisition transaction, resign and be replaced by one or more new officers and directors. We anticipate that the selection of a business opportunity in which to participate will be complex and without certainty of success. Management believes that there are numerous firms in various industries seeking the perceived benefits of being a publicly registered corporation. Business opportunities may be available in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. We can provide no assurance that we will be able to locate compatible business opportunities. We are not able to fund our cash requirements through our current operations. Historically, we have been able to raise a limited amount of capital through private placements of our equity stock, but we are uncertain about our continued ability to raise funds privately. Further, we believe that our company may have difficulties raising capital until we locate a suitable business opportunity through which we can pursue our plan of operation. If we are unable to secure adequate capital to continue our acquisition efforts, our shareholders may lose some or all of their investment and our business may fail. Letter of Intent and Commitment with Victory Electronic Cigarettes As of the date hereof, management has not entered into any formal binding agreements for a business combination or opportunity. When any such agreement is reached, we intend to disclose such an agreement by filing a current report on Form 8-K with the Securities and Exchange Commission. As disclosed in a Form 8-K dated February 17, 2013, our company entered into a non-binding letter of intent with Victory Electronic Cigarettes, a limited liability company organized under the State of Florida, whereby, following entry into a formal agreement and the closing thereof, we propose to acquire all of the securities of Victory in exchange for the issuance of 32,500,000 shares of our common stock.Although we are proceeding with the negotiation of a formal agreement with Victory, we have not entered into such an agreement at this time and we can offer no assurance that a formal agreement will be entered into, or if it is entered into, that such formal agreement will close. 2 Table of Contents As disclosed in a Form 8-K filed on February 6, 2013, our company entered into a commitment with Victory and the 7 members thereof, whereby we agreed to provide a secured bridge loan to Victory in the aggregate amount of US$500,000.The principal under the loan bears interest at a rate of 12% per annum, calculated and payable monthly. The loan was made available to Victory in two tranches, the first tranche in the principal sum of US$200,000 of which was advanced following entry into the commitment and the second tranche in the principal sum of US$300,000 is to be made available upon the execution of certain security documents as set out in the commitment.The first tranche will be secured by the security documents regardless of the fact that such documents will be executed subsequent to advancement thereof.The loan, including principal, interest and any other fees owing with respect thereto is due on January 31, 2014, unless an event of default occurs as set out in the commitment.Victory is entitled to repay the loan at any time.As security for repayment of the loan, Victory is required to provide the following documents prior to us advancing the second tranche: (a) a general security agreement dated for reference January 31, 2013 granting us a first security interest in all presently owned and after acquired personal property and a floating charge over all of Victory’s property; (b) if, on the date of entry into the security documents, Victory is a: (i) LLC, a collateral assignment agreement signed by each member of Victory and assigning each member’s interest in Victory to our company, or (ii) corporation, a pledge and assignment of shares made by each shareholder of Victory in favour of our company; and (c) a US$500,000 debenture made by Victory in favour of our company. Subject to waiver of the loan fee by us upon certain conditions set out in the commitment, Victory has agreed to pay our company a non-refundable loan of US$200,000 (the “Loan Fee”) as a genuine pre-estimate of liquidated damages.The Loan Fee is payable on the earlier of: (a) the occurrence of an event of default under the commitment; or (ii) on the date a formal agreement with respect to a proposed transaction is terminated, or, if such formal agreement is not entered into, on the date Victory and our company decide not to proceed with such transaction (a “Termination Event”). Notwithstanding the above, upon the closing of the transaction, our company has agreed to waive the Loan Fee in its entirety.In the event of a Termination Event and provided such event is not the result of a breach of any term of the formal agreement by Victory, and is not the result of Victory being unable or unwilling to close the transaction, then the Loan Fee shall be reduced to US$15,000. In the event only the first tranche is advanced, the applicable Loan Fee payable will be reduced by 40%. Competition We are a company seeking prospective business opportunities.We compete with other companies for both the acquisition of prospective businesses and the financing necessary to develop such businesses. Employees Our company is currently operated by Nathan Woods as our president, secretary, treasurer and director.We anticipate that we will be conducting most of our business through agreements with consultants and third parties. Nathan Woods does not have an employment agreement with us. 3 Table of Contents Subsidiaries We do not have any subsidiaries. Intellectual Property We do not own, either legally or beneficially, any patent or trademark. ITEM 1A.RISK FACTORS Risks Related to our Business Much of the information included in this annual report includes or is based upon estimates, projections or other forward looking statements. Such forward looking statements include any projections and estimates made by us and our management in connection with our business operations. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other forward looking statements involve various risks and uncertainties as outlined below. We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other forward looking statements. We have had negative cash flows from operations and if we are not able to obtain further financing, our business operations may fail. We had $350 cash and a working capital deficit of $244,748 as of December 31, 2012. We do not have sufficient funds to independently finance the acquisition of suitable business opportunities, nor do we have the funds to independently finance our daily operating costs. We do not expect to generate any revenues for the foreseeable future. Accordingly, we will require additional funds, either from equity or debt financing, to maintain our daily operations and to locate and acquire suitable business opportunities. Obtaining additional financing is subject to a number of factors, including market acceptance of projects, investor acceptance of any business opportunity we may acquire in the future, and investor sentiment. Financing, therefore, may not be available on acceptable terms, if at all. The most likely source of future funds presently available to us is through the sale of equity capital. Any sale of share capital, however, will result in dilution to existing shareholders. If we are unable to raise additional funds when required, we may be forced to delay our plan of operation and our entire business may fail. We currently do not generate revenues, and as a result, we face a high risk of business failure. We do not hold an interest in any business or revenue generating property. From the date of our incorporation, we have primarily focused on the location and acquisition of mineral and oil and gas properties. We have not generated any revenues to date. In order to generate revenues, we will incur substantial expenses in the location, acquisition and development of a prospective property or the acquisition of a suitable business. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from our activities, our entire business may fail. There is no history upon which to base any assumption as to the likelihood that we will be successful in our plan of operation, and we can provide no assurance to investors that we will generate any operating revenues or achieve profitable operations. 4 Table of Contents In our management’s report on internal controls over financial reporting, we have identified a number of material weaknesses related to our internal control over financial reporting and concluded that our internal controls over financial reporting and disclosure controls and procedures were ineffective as of December 31, 2012.These material weaknesses remain unremedied, which could continue to impact our ability to report results of operations and financial condition accurately and in a timely manner. We have identified a number of material weaknesses in our internal control over financial reporting. Our management assessed the effectiveness of our internal control over financial reporting and disclosure controls and procedures as at December 31, 2012 pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 and the related SECrules and concluded that our internal control over financial reporting and disclosure controls and procedures were not effective as at December 31, 2012. Specifically, they concluded that six material weaknesses existed as at December 31, 2012 which are set out in Item 9A under the heading “Controls and Procedures”. Although we intend to remediate such material weaknesses as set out in Item 9A, we have not yet been able to address these material weaknesses and they may continue to remain unremedied for some time, which could adversely impact the accuracy and timeliness of future reports and filings we make to the SEC and could have a material adverse effect on our business, results of operations, financial condition and liquidity. If we are unable to hire and retain key personnel, we may not be able to implement our plan of operation and our business may fail. Our success will be largely dependent on our ability to hire and retain highly qualified personnel. This is particularly true in the highly technical businesses of mineral and oil and gas exploration. These individuals may be in high demand and we may not be able to attract the staff we need. In addition, we may not be able to afford the high salaries and fees demanded by qualified personnel, or we may fail to retain such employees after they are hired. At present, we have not hired any key personnel. Our failure to hire key personnel when needed will have a significant negative effect on our business. Our sole director and officer is engaged in other business activities and accordingly may not devote sufficient time to our business affairs, which may affect our ability to conduct operations and generate revenues. Our sole director and officer is involved in other business activities.Nathan Woods, our president, secretary, treasurer and a director, spends approximately 15 hours, or 33%, of his business time on the management of our company. As a result of his other business endeavors, Mr. Woods may not be able to devote sufficient time to our business affairs, which may negatively affect our ability to conduct our ongoing operations and our ability to generate revenues. In addition, the management of our company may be periodically interrupted or delayed as a result of Mr. Woods’ other business interests. Our common stock is illiquid and shareholders may be unable to sell their shares. There is currently no market for our common stock and we can provide no assurance to investors that a market will develop. If a market for our common stock does not develop, our shareholders may not be able to re-sell the shares of our common stock that they have purchased and they may lose all of their investment. Public announcements regarding our company, changes in government regulations, conditions in our market segment or changes in earnings estimates by analysts may cause the price of our common shares to fluctuate substantially. In addition, stock prices for junior mining and oil and gas companies fluctuate widely for reasons that may be unrelated to their operating results. These fluctuations may adversely affect the trading price of our common shares. 5 Table of Contents Penny stock rules will limit the ability of our stockholders to sell their stock. The Securities and Exchange Commission has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the Securities and Exchange Commission which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. The Financial Industry Regulatory Authority, or FINRA, has adopted sales practice requirements which may also limit a shareholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for its shares. ITEM 2.PROPERTIES. Executive Offices Our principal office is located at 17622 La Entrada Drive, Yorba Linda, CA92886. The telephone number of our executive and head office is 949.280.5710. Our office facility, which is approximately 500 square feet in size, is provided to us at no cost from Nathan Woods, our President, Secretary, Treasurer and director. This lease is on a month-to-month basis. We believe our current premises are adequate for our current operations and we do not anticipate that we will require any additional premises in the foreseeable future. When and if we require additional space, we intend to move at that time. Registered Agent Our registered agent for service is the Nevada Agency and Transfer Company located at 50 West Liberty Street, Suite880, Reno, Nevada 89501. ITEM 3.LEGAL PROCEEDINGS. We know of no material, active or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. ITEM 4.MINE AND SAFETY DISCLOSURES. Not Applicable 6 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Securities Our stock is listed on the OTC Bulletin Board under the symbol TCKM.There is currently no trading market for our common stock. Holders of our Common Stock As of February 25, 2013, there were 46 holders of record of our common stock. As of such date, 19,506,304 common shares of our company were issued and outstanding. Our transfer agent is the Nevada Agency and Transfer Company located at 50 West Liberty Street, Suite 880, Reno NV89501.Their telephone and fax numbers are:Tel: 775-322-0626, Fax: 775-322-5623. Dividend Policy We have not declared or paid any cash dividends since inception. Although there are no restrictions that limit our ability to pay dividends on our common shares, we intend to retain future earnings, if any, for use in the operation and expansion of our business and do not intend to pay any cash dividends in the foreseeable future. Securities Authorized for Issuance Under Equity Compensation Plans We do not have any equity compensation plans. Recent Sales of Unregistered Securities We did not issue any equity securities that were not registered under the Securities Act during the fiscal year ended December 31, 2011 or 2012. Convertible Notes On January 31, 2013, we entered into private placement subscription agreements (the “Agreements”) with 4 subscribers (the “Subscribers”). Following entry into the Agreements, our company issued 4 convertible notes in the principal amount of US$50,000 each and 4 warrant certificates evidencing 50,000 share purchase warrants each to the Subscribers. 7 Table of Contents Each convertible note was issued on January 31, 2013 in the principal amount of US$50,000 each. Each note bears interest at 12% per annum and matures on January 31, 2014.Upon determination of the Conversion Price (as defined below), each note may be converted into common shares at the option of the holder.The number of conversion shares issuable upon conversion of any outstanding principal and accrued interest is determined by the quotient obtained by dividing (x) by (y) where (x) is equal to the amount of outstanding principal and accrued interest to be converted and (y) is the Conversion Price.“Conversion Price” is equal to the price of a financing as defined in the letter of intent dated January 17, 2013 between us and Victory, and in the event the financing doesn’t close on or prior to the closing of the Acquisition (as defined in the letter of intent), or in the event the formal agreement is terminated, the Conversion Price shall be equal to US$0.50.As security for the obligations of our company to the holders under the notes, the holders have agreed to enter into an agent agreement, whereby the holders appoint an agent to act for their benefit under a general security agreement to be entered into between the agent and our company on or prior to advancement of the second tranche under the commitment.Subject to the conversion rights of the holders under the notes, our company may, from time to time and at our option prepay all or part of the notes prior to the maturity date.If the notes are repaid by our company in full within 6 months from the date of issuance, and the holder does not elect to convert the entire amount prior to such repayment, our company is required to issue share purchase warrants to such holders (each, a “Repayment Right Warrant”).Each Repayment Right Warrant is exercisable into one common share at a price equal to the greater of the Conversion Price and the Market Price (as defined in the notes) as determined on the date notice is received by the holder.The Repayment Right Warrants are exercisable for a period of 2 years from the notice date.Our company is required to issue 0.4 Repayment Right Warrants per dollar of principal held by the holders that are subject to repayment by our company. In connection with the issuance of the 4 notes set out above, we issued 4 warrant certificates of 50,000 share purchase warrants to each of the 4 Subscribers for an aggregate of 200,000 share purchase warrants.Each warrant entitles the holder to acquire one common share at an exercise price equal to the Conversion Price as defined in the Notes until expiry on January 31, 2015. Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fiscal year ended December31,2012. ITEM 6.SELECTED FINANCIAL DATA. Not Applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. Our audited financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Results of Operations There were no material changes in our results of operations as our results of operations were consistent with past periods.We did not generate or realize any revenues from our business operations and our expenses were related to complying with our obligations as a reporting company under the Securities Exchange Act of 1934.These expenses consisted primarily of professional fees relating to the preparation of our financial statements and completion of our annual report, quarterly reports and current reports filings with the Securities and Exchange Commission. 8 Table of Contents We have not generated any revenue since our inception. During the 12 months ended December 31, 2012, we incurred expenses of $49,041 compared to $51,372 during the 12-months ended December 31, 2011.The decrease in expenses resulted from decreased general and administrative expenses. We have not generated any revenue since our inception. As of December 31, 2012, our company had cash of $350 and a working capital deficit of $244,748.We estimate our operating expenses and working capital requirements for the next twelve period to be as follows: $ in connection with our company locating, evaluating and negotiating potential business opportunities; $ for operating expenses, including professional legal and accounting expenses associated with our company being a reporting issuer under the Securities Exchange Act of 1934; and $ for management and administrative costs. $ We will incur additional expenses if we are successful in entering into a formal agreement with Victory as contemplated in the letter of intent discussed herein.If we enter into such an agreement, we anticipate that we will require significant funds to develop the business in addition to any acquisition costs.It is not possible to estimate such funding requirements until such time as we enter into a formal agreement. Liquidity and Capital Resources We had $350 cash as of December 31, 2012 compared to cash of nil as of December 31, 2011.We had a working capital deficit of $244,748 as of December 31, 2012 compared to working capital deficit of $204,707 as of December 31, 2011.We have suffered recurring losses from inception.The ability of our company to meet our financial liabilities and commitments is primarily dependent upon the continued financial support of our directors and shareholders, the continued issuance of equity to new shareholders, and our ability to achieve and maintain profitable operations. Management believes that our company’s cash balance will not be sufficient to meet our working capital requirements for the next twelve month period.We estimate that we will require $79,000 over the next 12-month period and at least $244,748 to eliminate our working capital deficiency, exclusive of any acquisition or development costs. This amount may also increase if we are required to carry out due diligence investigations in regards to any prospective business opportunity or if the costs of negotiating the applicable transaction are greater than anticipated. Our company plans to raise the capital required to satisfy our immediate short-term needs and additional capital required to meet our estimated funding requirements for the next twelve months primarily through the private placement of our equity securities.There is no assurance that our company will be able to obtain further funds required for our continued working capital requirements. Subsequent to year end, our company entered into the Agreements discussed above whereby we issued 4 convertible secured notes of US$50,000 each for aggregate gross proceeds of US$200,000.However, this US$200,000 was subsequently advanced to Victory as a bridge loan pursuant to the commitment letter described herein.We are intending to raise an additional US$300,000 in the second tranche of the note offering and if successful, intend to advance such proceeds to Victory as the second tranche bridge financing as further contemplated in the commitment letter. 9 Table of Contents In addition to the issues set out above regarding our ability to raise capital, global economies are currently undergoing a period of economic uncertainty related to the tightening of credit markets worldwide. This has resulted in numerous adverse effects, including unprecedented volatility in financial markets and stock prices, slower economic activity, decreased consumer confidence and commodity prices, reduced corporate profits and capital spending, increased unemployment, liquidity concerns and volatile but generally declining energy prices. We anticipate that the current economic conditions and the credit shortage will adversely impact our ability to raise financing. In addition, if the future economic environment continues to be less favorable than it has been in recent years, we may experience difficulty in locating a suitable business opportunity to acquire or enter into a business combination. Operating Activities Operating activities used cash of $(31,988) during the year ended December 31, 2012 as compared to $(44,281) during the year ended December 31, 2011.The decrease in cash from operating activities is as a result of an increase in net loss between periods. Financing Activities Financing activities provided cash of $32,338 during the year ended December 31, 2012 as compared to $43,003 during the year ended December 31, 2011.Cash provided from financing activities during the years ended December 31, 2012 and 2011 resulted from advances from related parties. Investing Activities Investing activities provided nil cash during the years ended December 31, 2012 and 2011. Going Concern There is substantial doubt about our ability to continue as a going concern as the continuation of our business is dependent upon obtaining further long-term financing, entering into a suitable business opportunity and achieving a profitable level of operations.The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders.Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Due to the uncertainty of our ability to meet our current operating and capital expenses, in their report on our audited financial statements for the year ended December 31, 2012, our independent auditors included an explanatory paragraph regarding substantial doubt about our ability to continue as a going concern.Our statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. 10 Table of Contents Application of Critical Accounting Policies Our financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles used in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management’s application of accounting policies. We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our financial statements is critical to an understanding of our financials. Recent Accounting Pronouncements Our company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial position, revenues and expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. 11 Table of Contents ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Teckmine Industries, Inc. (An Exploration Stage Company) December 31, 2012 Index Report of Independent Registered Public Accounting Firm F–1 Balance Sheets F–2 Statements of Comprehensive Loss F–3 Statements of Cash Flows F–4 Statements of Stockholders’ Deficit F–5 Notes to the Financial Statements F–7 Table of Contents Report of Independent Registered Public Accounting Firm To the Directors and Stockholders Teckmine Industries, Inc. (An Exploration Stage Company) We have audited the accompanying balance sheets of Teckmine Industries, Inc. (An Exploration Stage Company) as of December 31, 2012 and 2011, and the related statements of comprehensive loss, cash flows and stockholders’ deficit for the years then ended and accumulated for the period from May 19, 2004 (Date of Inception) to December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of internal control over financial reporting. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Teckmine Industries, Inc. (An Exploration Stage Company) as of December 31, 2012 and 2011, and the results of its operations, cash flows and stockholders’ deficit for the years then ended and accumulated for the period from May 19, 2004 (Date of Inception) to December 31, 2012 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has not generated any revenues, has a working capital deficit and has incurred operating losses since inception. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also discussed in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. CHARTERED ACCOUNTANTS Vancouver, Canada February 25, 2013 F-1 Table of Contents Teckmine Industries, Inc. (An Exploration Stage Company) Balance Sheets (Expressed in U.S. dollars) December 31, $ December 31, $ ASSET Current Asset Cash – Total Asset – LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Accrued liabilities Due to related parties (Note 3(b)) Total Liabilities Contingencies (Note 1) Commitment and Subsequent Events (Note 6) Stockholders’ Deficit Common Stock: 100,000,000 shares authorized, $0.001 par value; 19,506,304 shares issued and outstanding Additional Paid-in Capital Donated Capital (Note 3(a)) Deficit Accumulated During the Exploration Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit – (The Accompanying Notes are an Integral Part of the Financial Statements) F-2 Table of Contents Teckmine Industries, Inc. (An Exploration Stage Company) Statements of Comprehensive Loss (Expressed in U.S. dollars) Accumulated from May 19, 2004 For the Year Ended December 31, $ For the Year Ended December 31, $ (Date of Inception) to December 31, $ Revenue – – – Expenses General and administrative (Note 3(a)) Impairment of mineral property costs – – Mineral property costs – – Total Expenses Net Loss and Comprehensive Loss ) ) ) Net Loss Per Share – Basic and Diluted – – Weighted Average Shares Outstanding (The Accompanying Notes are an Integral Part of the Financial Statements) F-3 Table of Contents Teckmine Industries, Inc. (An Exploration Stage Company) Statements of Cash Flows (Expressed in U.S. dollars) Accumulated from May 19, 2004 (Date ofInception) For the Year Ended For the Year Ended to December 31, December 31, December 31, $ $ $ Operating Activities Net loss for the period ) ) ) Adjustment to reconcile net loss to cash used in operating activities: Donated services and expenses Impairment of mineral property costs – – Loss (gain) from foreign exchange transactions ) Changes in operating assets and liabilities: Accounts payable ) Accrued liabilities ) Net Cash Used in Operating Activities ) ) ) Investing Activity Mineral property costs ) – – Net Cash Used in Investing Activity ) – – Financing Activities Proceeds from issuance of common stock – – Share issuance costs ) – – Advances from related parties Net Cash Flows Provided by Financing Activities Increase (Decrease) in Cash ) Cash – Beginning of Period – – Cash – Ending of Period – Supplemental Disclosures Interest paid – – Income taxes paid – – (The Accompanying Notes are an Integral Part of the Financial Statements) F-4 Table of Contents Teckmine Industries, Inc. (An Exploration Stage Company) Statements of Stockholders’ Deficit From May 19, 2004 (Date of inception) to December 31, 2012 (Expressed in U.S. dollars) Deficit Accumulated Common Additional Common Share During the Stock Paid-in Stock Subscriptions Donated Exploration Shares Amount Capital Subscribed Receivable Capital Stage Total # $ Balance – May 19, 2004 (Date of inception) – June 30, 2004 – Issuance of common stock for cash at $0.001 per share – Common stock subscribed – Donated services and rent – Net loss for the period – ) ) – Balance – December 31, 2004 – – ) June 30, 2005 – Issuance of common stock at $0.005 per share ) – – – Share issuance costs – – ) – ) Donated services and rent – Net loss for the year – ) ) Balance – December 31, 2005 – ) ) – December 2006 – Issuance of common stock at $0.20 per share 96 – ) – – Donated services and rent – Net loss for the year – ) ) Balance – December 31, 2006 – – ) – Proceeds from share subscriptions receivable – Donated services and rent – Net loss for the year – ) ) – Balance – December 31, 2007 – – ) ) (The Accompanying Notes are an Integral Part of the Financial Statements) F-5 Table of Contents Teckmine Industries, Inc. (An Exploration Stage Company) Statements of Stockholders’ Deficit From May 19, 2004 (Date of inception) to December 31, 2012 (Expressed in U.S. dollars) Deficit Accumulated Common Additional Common Share During the Stock Paid-in Stock Subscriptions Donated Exploration Shares Amount Capital Subscribed Receivable Capital Stage Total # $ Balance – December 31, 2007 – – ) ) Donated services and rent – Net loss for the year – ) ) – Balance – December 31, 2008 – – ) ) Donated services and rent – Net loss for the year – ) ) – Balance – December 31, 2009 – – ) ) – Donated services and rent – Net loss for the year – ) ) – Balance – December 31, 2010 – – ) ) Donated services and rent – Net loss for the year – ) ) – Balance – December 31, 2011 – – ) ) Donated services and rent – Net loss for the year – ) ) – Balance – December 31, 2012 – – ) ) (The Accompanying Notes are an Integral Part of the Financial Statements) F-6 Table of Contents Teckmine Industries, Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in U.S. dollars) 1. Nature of Operations and Continuance of Business The Company was incorporated in the State of Nevada on May 19, 2004. The Company is an Exploration Stage Company, as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, Development Stage Entities. The Company’s principal business is the acquisition and exploration of mineral resources. The Company does not currently have any mineral property interests. These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. As at December 31, 2012, the Company has a working capital deficiency of $244,748, has not generated any revenue, and has accumulated losses of $394,057 since inception. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. 2. Summary of Significant Accounting Policies (a) Basis of Accounting These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States. The Company’s fiscal year end is December 31. (b) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the recoverability of long-lived assets, donated expenses and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. (c) Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. (d) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Occasional transactions may occur in Canadian dollars and management has adopted ASC 740, Foreign Currency Translation Matters. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate revenues and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. The Company is subject to currency risk due to fluctuations in the value of the Canadian dollar in relation to the United States dollar. Based on the net Canadian dollar denominated asset and liability exposures as at December 31, 2012, a 10% fluctuation in the Canadian/US exchange rate will impact the Company’s earnings by approximately $94 (2011 -$540). The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. (e) Fair Value of Financial Instruments The Company’s financial instruments consist principally of cash, accounts payable and due to related parties. Pursuant to ASC 820, Fair Value Measurements and Disclosures, and ASC 825, Financial Instruments, the fair value of cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The recorded values of other financial instruments approximate their current fair values because of their nature and respective relatively short maturity dates or durations. F-7 Table of Contents Teckmine Industries, Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in U.S. dollars) 2. Summary of Significant Accounting Policies (continued) (f) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted ASC 740, Income Taxes as of its inception. Pursuant to ASC 740 the Company is required to compute tax asset benefits for net operating losses carried forward. The potential benefits of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. (g) Mineral Property Costs The Company has been in the exploration stage since its formation on May 19, 2004 and has not yet realized any revenues from its planned operations. It is primarily engaged in the acquisition, exploration and development of mineral properties. Mineral property acquisition costs are initially capitalized when management has determined that probable future benefits consisting of a contribution to future cash inflows have been identified and adequate financial resources are available or are expected to be available as required to meet the terms of property acquisition and budgeted exploration and development expenditures. Mineral property exploration costs are expensed as incurred if the criteria for capitalization are not met. In the event that a mineral property is acquired through the issuance of the Company’s shares, the mineral property will be recorded at the fair value of the respective property or the fair value of common shares, whichever is more readily determinable. When mineral properties are acquired under option agreements with future acquisition payments to be made at the sole discretion of the Company, those future payments, whether in cash or shares, are recorded only when the Company has made or is obliged to make the payment or issue the shares. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves and bankable feasibility, the costs incurred to develop such property are capitalized. (h) Long-lived Assets In accordance with ASC 360, Property Plant and Equipment the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. (i) Asset Retirement Obligations The Company follows the provisions of ASC 440, Asset Retirement and Environmental Obligations, which establishes standards for the initial measurement and subsequent accounting for obligations associated with the sale, abandonment or other disposal of long-lived tangible assets arising from the acquisition, construction or development and for normal operations of such assets. The Company does not have any asset retirement obligations as of December 31, 2012 and 2011. (j) Basic and Diluted Net Income (Loss) Per Share The Company computes net earnings (loss) per share in accordance with ASC 260, Earnings Per Share, which requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is computed by dividing net earnings (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. (k) Comprehensive Income ASC 220, Comprehensive Income establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at December 31, 2012 and 2011, the Company has no items that represent other comprehensive loss and, therefore, its net loss is the same as the comprehensive loss in the financial statements. F-8 Table of Contents Teckmine Industries, Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in U.S. dollars) 2. Summary of Significant Accounting Policies (continued) (l) Recently Issued Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3. Related Party Transactions and Balances (a) During the year ended December 31, 2012, the Company recognized $6,000 (2011 - $6,000) for donated services at $500 per month and $3,000 (2011 - $3,000) for donated rent at $250 per month provided by the President of the Company. (b) As at December 31, 2012, $89,696 (2011 - $67,800) is owed to the President of the Company, a director and two shareholders. As at December 31, 2012, $140,510 (debt denominated as Cdn$140,074) (2011 – $127,130 (debt denominated as Cdn$129,660)) is owed to the President of the Company, a director and two shareholders. The amounts due are non-interest bearing, unsecured and due on demand. 4. Fair Value Measurements The Company’s financial instruments consist principally of cash, accounts payable and amounts due to related parties. Pursuant to ASC 820, the fair value of the Company’s cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The carrying values of all other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. 5. Income Taxes As at December 31, 2012, the Company has net operating losses carried forward of $257,121 available to offset taxable income in future years which begin expiring in fiscal 2025. The Company is subject to United States federal and state income taxes at an approximate rate of 35%. The reconciliation of the provision for income taxes at the United States federal statutory rate compared to the Company’s income tax expense as reported is as follows: Year Ended December 31, $ Year Ended December 31, $ Income tax recovery at statutory rate Permanent differences ) ) Valuation allowance change ) ) Provision for income taxes – – The significant components of deferred income tax assets and liabilities at December 31, 2012 and 2011 are as follows: December 31, $ December 31, $ Deferred income tax assets: Net operating losses carried forward Mineral property costs Valuation allowance ) ) Net deferred income tax asset – – F-9 Table of Contents Teckmine Industries, Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in U.S. dollars) 6. Commitment and Subsequent Events a) On January 31, 2013, the Company entered into a Commitment letter with Victory Electronic Cigarettes LLC (“Victory”) to provide a secured bridge loan to Victory in the aggregate amount of $500,000, bearing interest at 12% per annum, payable monthly. The loan is being made in two tranches, the first tranche was advanced in the principal sum of $200,000, and the second tranche of $300,000 is to be made available upon the execution of certain security documents as set out in the Commitment letter. The loan is due on January 31, 2014. The second tranche of $300,000 has not yet been advanced. Subject to a waiver of the loan fee by the Company upon certain conditions as set out in the Commitment Letter, Victory has agreed to pay a non-refundable loan of $200,000 (the “Loan Fee”) as a genuine pre-estimate of liquidated damages. The Loan Fee is payable on the earlier of: (a) the occurrence of an event of default under the Commitment Letter; or (b) on the date a formal agreement with respect to a proposed transaction is terminated, or if such formal agreement is not entered into, on the date Victory and the Company decide not to proceed with such transaction (a “Termination Event”). Notwithstanding the above, upon closing of the transaction, the Company has agreed to waive the Loan Fee in its entirety. In the event of a Termination Event and provided such event is not the result of a breach of any term of the formal agreement by Victory, and is not the result of Victory being unable or unwilling to close the transaction, then the Loan Fee shall be reduced to $15,000. In the even only the first tranche is advanced, the applicable Loan Fee payable will be reduced by 40%. b) On January 31, 2013, the Company issued 4 convertible notes (the “Notes”) in the principal amount of $50,000 each for an aggregate amount of $200,000 (the “First Tranche”). Each Note bears interest at 12% per annum, matures on January 31, 2014, and may be converted into common shares at the option of the holder at a Conversion Price that has yet to be determined. The Company also issued 50,000 share purchase warrants attached to each of the Notes Note, for an aggregate of 200,000 share purchase warrants. Each warrant entitles the holder to acquire one common share at an exercise price equal to the Conversion Price as defined in the Notes until January 31, 2015. The subscribers have acknowledged a subsequent offering of $300,000 (“the Second Tranche”), which have an aggregate 150,000 warrants. The second tranche of $300,000 has not closed and no such subscriptions have yet been received. F-10 Table of Contents ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A.CONTROLS AND PROCEDURES. Disclosure Controls and Procedures As required by paragraph (b) of Rules 13a-15 or 15d-15 under the Exchange Act, our principal executive officer and principal financial officer evaluated our company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) as of the end of the period covered by this annual report on Form 10-K. Based on this evaluation, these officers concluded that as of the end of the period covered by this annual report on Form 10-K, these disclosure controls and procedures were not effective to ensure that the information required to be disclosed by our company in reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission and include controls and procedures designed to ensure that such information is accumulated and communicated to our company’s management, including our company’s principal executive officer and principal financial officer, to allow timely decisions regarding required disclosure. The conclusion that our disclosure controls and procedures were not effective was due to the presence of material weaknesses in internal control over financial reporting as identified below under the heading “Management’s Report on Internal Control Over Financial Reporting.”Management anticipates that such disclosure controls and procedures will not be effective until the material weaknesses are remediated.Our company intends to remediate the material weaknesses as set out below. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues, if any, within our company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over our financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act). Our company’s internal control over financial reporting is designed to provide reasonable assurance, not absolute assurance, regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles in the United States of America. Internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our company’s assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles in the United States of America, and that our company’s receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. In addition, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions and that the degree of compliance with the policies or procedures may deteriorate. 13 Table of Contents Our Management, including our principal executive officer and principal financial officer, conducted an evaluation of the design and operation of our internal control over financial reporting as of December 31, 2012 based on the criteria set forth in the SEC’s Release No. 33-8810: Commission Guidance Regarding Management’s Report on Internal Control Over Financial Reporting Under Section 13(a) or 15(d) of the Securities Exchange Act of 1934. This evaluation included review of the documentation of controls, evaluation of the design effectiveness of controls, testing of the operating effectiveness of controls and a conclusion on this evaluation. Based on this evaluation, our management concluded our internal control over financial reporting was not effective as at December 31, 2012 due to the following material weaknesses which are indicative of many small companies with small staff: (i)inadequate segregation of duties and effective risk assessment; (ii)insufficient written policies and procedures for accounting and financial reporting with respect to the requirements and application of both US GAAP and SEC guidelines; (iii)inadequate security and restricted access to computer systems including insufficient disaster recovery plans; (iv)no written whistle-blower policy; (v) inadequate knowledge to address complex accounting and tax issues that may arise; and (vi) risk to our company as a going concern in the event the sole executive officer of our company is unable to fulfill this role due to death or incapacitation. Our company plans to take steps to enhance and improve the design of our internal controls over financial reporting. During the period covered by this annual report on Form 10-K, we have not been able to remediate the material weaknesses identified above. To remediate such weaknesses, we plan to implement the following changes during our fiscal year ending December 31, 2013: (i) appoint additional qualified personnel to address inadequate segregation of duties and ineffective risk management; (ii) adopt sufficient written policies and procedures for accounting and financial reporting and a whistle-blower policy; and (iii) implement sufficient security and restricted access measures regarding our computer systems and implement a disaster recovery plan.The remediation efforts set out in (i) and (iii) are largely dependent upon our company securing additional financing to cover the costs of implementing the changes required. If we are unsuccessful in securing such funds, remediation efforts may be adversely effected in a material manner. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues, if any, within our company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Changes in Internal Control Over Financial Reporting. There were no changes in our company’s internal control over financial reporting during the quarter ended December 31, 2012 that have materially affected, or are reasonably likely to materially affect, our company’s internal control over financial reporting. ITEM 9B.OTHER INFORMATION. Not applicable. 14 Table of Contents PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers As at February 25, 2013, our directors and executive officers, their ages, positions held, and duration of such, are as follows: Name Position Held with our company Age Date First Elected or Appointed Nathan Woods President, Secretary, Treasurer and Director 42 December 29, 2011 Business Experience The following is a brief account of the education and business experience of each director and executive officer during at least the past five years, indicating each person’s principal occupation during the period, and the name and principal business of the organization by which he was employed. Nathan Woods Nathan Woods was appointed as our president, secretary, treasurer and a director of our company on December 29, 2011.Nathan Woods has been involved in geological exploration since 2001, and a design professional in the architecture and construction industry for the past 25 years, with an emphasis on construction contract administration.Nathan Woods is a director on the board of directors with the Orange County Chapter of the CSI(Construction Specifiers Institute).Additionally, Nathan Woods is a trained overland travel guide, often leading vehicle dependant travel adventures throughout the western United States. We believe Mr. Woods is qualified to serve on our board of directors because of his knowledge of our company’s history and current operations, which he gained from working for our company as described above, in addition to his business experiences as described above. Significant Employees We have no significant employees other than Nathan Woods, the sole officer and director of our company. Family Relationships There are no family relationships among our directors or officers. 15 Table of Contents Involvement in Certain Legal Proceedings Our directors, executive officers and control persons have not been involved in any of the following events during the past ten years: 1. any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 2. any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); 3. being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; 4. being found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated; 5. being the subject of, or a party to, any federal or state judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: (i) any federal or state securities or commodities law or regulation; or (ii) any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or (iii) any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or 6. being the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Securities Exchange Act of 1934), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. Audit Committee Our board of directors struck an audit committee on March 26, 2009.As of this date, our sole director and officer acts as our sole member of the audit committee.Mr. Woods is not an “independent director” as defined in the Nasdaq Marketplace Rules and National Instrument 52-110 as he is our president, secretary and treasurer. Audit Committee Financial Expert Our board of directors has determined that it does not have an audit committee member that qualifies as an “audit committee financial expert” as defined in Item 407(d)(5)(ii) of Regulation S-K. We believe that the audit committee is capable of analyzing and evaluating our financial statements and understanding internal controls and procedures for financial reporting. In addition, we believe that retaining an independent director who would qualify as an “audit committee financial expert” would be overly costly and burdensome and is not warranted in our circumstances given the early stages of our development and the fact that we have not generated revenues to date. 16 Table of Contents Nomination Procedures For Appointment of Directors As of the date of this annual report, we did not effect any material changes to the procedures by which our shareholders may recommend nominees to our board of directors. Our board of directors does not have a policy with regards to the consideration of any director candidates recommended by our shareholders. Our board of directors has determined that it is in the best position to evaluate our company’s requirements as well as the qualifications of each candidate when the board considers a nominee for a position on our board of directors. If shareholders wish to recommend candidates directly to our board, they may do so by sending communications to the president of our company at the address on the cover of this annual report. Code of Ethics Effective March 26, 2008, our company’s board of directors adopted a Code of Business Conduct and Ethics that applies to, among other persons, our company’s president, secretary and treasurer (being our principal executive officer, principal financial officer and principal accounting officer), as well as persons performing similar functions. As adopted, our Code of Business Conduct and Ethics sets forth written standards that are designed to deter wrongdoing and to promote: 1. honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; 2. full, fair, accurate, timely, and understandable disclosure in reports and documents that we file with, or submit to, the Securities and Exchange Commission and in other public communications made by us; 3. compliance with applicable governmental laws, rules and regulations; 4. the prompt internal reporting of violations of the Code of Business Conduct and Ethics to an appropriate person or persons identified in the Code of Business Conduct and Ethics; and 5. accountability for adherence to the Code of Business Conduct and Ethics. Our Code of Business Conduct and Ethics requires, among other things, that all of our company’s personnel shall be accorded full access to our president, secretary and treasurer with respect to any matter which may arise relating to the Code of Business Conduct and Ethics. Further, all of our company’s personnel are to be accorded full access to our company’s board of directors if any such matter involves an alleged breach of the Code of Business Conduct and Ethics by our president, secretary and treasurer. In addition, our Code of Business Conduct and Ethics emphasizes that all employees, and particularly managers and/or supervisors, have a responsibility for maintaining financial integrity within our company, consistent with generally accepted accounting principles, and federal, provincial and state securities laws. Any employee who becomes aware of any incidents involving financial or accounting manipulation or other irregularities, whether by witnessing the incident or being told of it, must report it to his or her immediate supervisor or to our company’s president, secretary and treasurer. If the incident involves an alleged breach of the Code of Business Conduct and Ethics by the president, secretary and treasurer, the incident must be reported to any member of our board of directors. Any failure to report such inappropriate or irregular conduct of others is to be treated as a severe disciplinary matter. It is against our company policy to retaliate against any individual who reports in good faith the violation or potential violation of our company’s Code of Business Conduct and Ethics. Our Code of Business Conduct and Ethics is filed as Exhibit 14.1 to our annual report on Form 10-KSB filed with the Securities and Exchange Commission on March 31, 2008. We will provide a copy of the Code of Business Conduct and Ethics to any person without charge, upon request. Requests can be sent to: Teckmine Industries, Inc., 17622 La Entrada Drive, Yorba Linda, CA92886. 17 Table of Contents Section 16(a) Beneficial Ownership Compliance Section 16(a) of the Securities Exchange Act requires our executive officers and directors, and persons who own more than 10% of our common stock, to file reports regarding ownership of, and transactions in, our securities with the Securities and Exchange Commission and to provide us with copies of those filings. Based solely on our review of the copies of such forms received by us, or written representations from certain reporting persons, we believe that during fiscal year ended December 31, 2012, all filing requirements applicable to its officers, directors and greater than 10% percent beneficial owners were complied with. ITEM 11.EXECUTIVE COMPENSATION. The following table sets forth all compensation received during the two years ended December 31, 2012 by our principal executive officer and principal financial officer and each of the other most highly compensated executive officers whose total compensation exceeded $100,000 in such fiscal year. These officers are referred to as the Named Executive Officers in this report. Summary Compensation The following table provides a summary of the compensation received by the persons set out therein for each of our last two fiscal years: SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensa- tion Nonqualified Deferred Compensation Earnings All Other Compensa -tion Total Nathan Woods President, Secretary, Treasurer and Director 2012 Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Raymond Irvine (1) Former President, Secretary, Treasurer and Director 2012 N/A Nil N/A Nil N/A Nil N/A Nil N/A Nil N/A Nil $ N/A $ N/A 1 Raymond Irvine resigned as our president, secretary and treasurer on December 29, 2011. 2 For each of the years ended December 31, 2011 and 2012, our company recognized $6,000 for donated services at $500 per month and $3,000 for donated rent at $250 per month provided by Mr. Irvine. 18 Table of Contents Compensation Discussion and Analysis There are no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers. Our directors and executive officers may receive stock options at the discretion of our board of directors in the future, however, our company has not granted stock options to date. We do not have any material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock options may be granted at the discretion of our board of directors from time to time.We have no plans or arrangements in respect of remuneration received or that may be received by our executive officers to compensate such officers in the event of termination of employment (as a result of resignation, retirement, change of control) or a change of responsibilities following a change of control.While we seek out business opportunities, our board of directors anticipates that the company will not pay a salary or other compensation to its officers and directors. Outstanding Equity Awards at Fiscal Year-End As at December 31, 2012, we had not adopted any equity compensation plan and no stock, options, or other equity securities were awarded to our executive officers. Aggregated Option Exercises There were no options exercised by any officer or director of our company during our twelve month period ended December 31, 2012. Long-Term Incentive Plan Currently, our company does not have a long-term incentive plan in favor of any director, officer, consultant or employee of our company. Directors Compensation We have no formal plan for compensating our directors for their service in their capacity as directors, although such directors are expected in the future to receive stock options to purchase common shares as awarded by our board of directors or (as to future stock options) a compensation committee which may be established. Directors are entitled to reimbursement for reasonable travel and other out-of-pocket expenses incurred in connection with attendance at meetings of our board of directors. Our board of directors may award special remuneration to any director undertaking any special services on our behalf other than services ordinarily required of a director. During the year ended December 31, 2012, no director received and/or accrued any compensation for their services as a director, including committee participation and/or special assignments. 19 Table of Contents ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. As of February 25, 2013, there were 19,506,304 shares of our common stock outstanding.The following table sets forth certain information known to us with respect to the beneficial ownership of our common stock as of that date by (i)each of our directors, (ii) each of our executive officers, and (iii) all of our directors and executive officers as a group.Except as set forth in the table below, there is no person known to us who beneficially owns more than 5% of our common stock. Security Ownership of Management Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class(1) Common Stock Nathan Woods 17622 La Entrada Drive Yorba Linda, CA92886 Nil Nil Security Ownership of Certain Beneficial Holders Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class(1) Common Stock Stephen Brady 18 Towerview Heights Portrane Co. Dublin, Ireland 51.3% Common Stock Howard Dahl 811 Porteau Place North Vancouver, BC Canada 1,650,000 (2) 8.5% Common Stock Mark Wilkie(3) 14738 59th Ave. Surrey, BC Canada 9.0% 2 Based on 19,506,304 shares of common stock issued and outstanding as of February 25, 2013. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Except as otherwise indicated, we believe that the beneficial owners of the common stock listed above, based on information furnished by such owners, have sole investment and voting power with respect to such shares, subject to community property laws where applicable. 20 Table of Contents 2 Howard Dahl holds 825,000 shares of common stock directly and 825,000 shares of common stock are owned by Catherine Dahl, the wife of Howard Dahl. 3 Mark Wilkie holds 900,000 common shares directly. Mr. Wilkie disclaims beneficial ownership of 825,000 shares of common stock owned by Laura Beaubier, Mr. Wilkie’s wife; shares of common stock common shares owned by PeterBeaubier, Mr. Wilkie’s father in law; 2,500 common shares owned by Rose Beaubier, Mr. Wilkie’s mother-in-law; 1,750 common shares owned by Vern Wilkie, Mr. Wilkie’s father; and 1,750 common shares owned by A Wilkie, Mr.Wilkie’s mother. Changes in Control Not applicable. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. Other than as listed below, no director, officer, principal shareholder holding at least 5% of our common shares, or any family member thereof, had any material interest, direct or indirect, in any transaction, or proposed transaction, since the beginning of our last fiscal year ended December 31, 2012, in which the amount involved in the transaction exceeded or exceeds the lesser of $120,000 or one percent of the average of our total assets at year-end for the last two completed fiscal years. For each of the year ended December 31, 2012, we recognized $6,000 for donated services at $500 per month and $3,000 for donated rent at $250 per month provided by our former president, secretary, treasurer and director. Corporate Governance Director Independence We currently have one director, consisting of Nathan Woods.We have determined that we do not have an independent director, as that term is used in the Nasdaq Marketplace Rules and National Instrument 52-110,as Mr.Woods is our president, secretary and treasurer. Audit Committee As of the date of this annual report, Nathan Woods is the sole member of the audit committee. Audit Committee Financial Expert Our board of directors has determined that it does not have an audit committee member that qualifies as an “audit committee financial expert” as defined in Item 407(d)(5)(ii) of Regulation S-K. Our audit committee is composed of one independent director. We believe that the audit committee member is capable of analyzing and evaluating our financial statements and understanding internal controls and procedures for financial reporting. In addition, we believe that retaining an independent director who would qualify as an “audit committee financial expert” would be overly costly and burdensome and is not warranted in our circumstances given the early stages of our development and the fact that we have not generated revenues to date. 21 Table of Contents ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit fees The aggregate fees billed for the two most recently completed fiscal periods ended December 31, 2012 and December 31, 2011 for professional services rendered by Manning Elliott LLP, Chartered Accountants for the audit of our annual financial statements, quarterly reviews of our interim financial statements and services normally provided by the independent accountant in connection with statutory and regulatory filings or engagements for these fiscal periods were as follows: Year Ended December 31, Year Ended December 31, Audit Fees and Audit Related Fees $ $ Tax Fees Nil Nil All Other Fees Total $ $ In the above table, “audit fees” are fees billed by our company’s external auditor for services provided in auditing our company’s annual financial statements for the subject year. “Audit-related fees” are fees not included in audit fees that are billed by the auditor for assurance and related services that are reasonably related to the performance of the audit review of our company’s financial statements. “Tax fees” are fees billed by the auditor for professional services rendered for tax compliance, tax advice and tax planning. “All other fees” are fees billed by the auditor for products and services not included in the foregoing categories. Policy on Pre-Approval by Audit Committee of Services Performed by Independent Auditors The board of directors pre-approves all services provided by our independent auditors.All of the above services and fees were reviewed and approved by the board of directors before the respective services were rendered. The board of directors has considered the nature and amount of fees billed by Manning Elliott LLP and believes that the provision of services for activities unrelated to the audit is compatible with maintaining Manning Elliott LLP. 22 Table of Contents PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. Exhibit Number Description (i) Articles of Incorporation; and (ii) Bylaws Articles of Incorporation (incorporated by reference from our Registration Statement on Form SB-2 filed on May 15, 2007) Bylaws (incorporated by reference from our Registration Statement on Form SB-2 filed on May 15, 2007) 4. Instruments defining the rights of security holders, including indentures Form of Convertible Note (incorporated by reference from our current report on Form 8-K filed on February6, 2013) 10 Material Contracts Commitment letter with Victory Electronic Cigarettes LLC dated January 31, 2013 (incorporated by reference from our current report on Form 8-K filed on February6, 2013) Form of Warrant Certificate (incorporated by reference from our current report on Form 8-K filed on February6, 2013) 14 Code of Ethics Code of Ethics (incorporated by reference from our Annual Report on Form 10-KSB filed on March 31, 2008) 31* Section 302 Certification of Nathan Woods 32* Section 906 Certification of Nathan Woods Audit Committee Charter (incorporated by reference from our Annual Report on Form 10-K filed on April1, 2009) 101.INS* XBRL INSTANCE DOCUMENT 101.SCH* XBRL TAXONOMY EXTENSION SCHEMA 101.CAL* XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF* XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB* XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE* XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE *Filed herewith 23 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 13, 2013 By: /s/“Nathan Woods” Nathan Woods President, Secretary, Treasurer and Director (Principal Executive Officer, Principal Financial, and Principal Accounting Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: March 13, 2013 By: /s/“Nathan Woods” Nathan Woods President, Secretary, Treasurer and Director (Principal Executive Officer, Principal Financial, and Principal Accounting Officer) 24
